Title: To Thomas Jefferson from Henry Remsen, 15 October 1792
From: Remsen, Henry
To: Jefferson, Thomas



Dear Sir
New York October 15th. 1792

I did myself the honour to answer your favour of the 7th. on the 11th. instant. The present serves principally to cover a french coin struck since the regeneration of the french government, or perhaps a medal to commemorate that celebrated event, which I take the liberty to send you, presuming you may not yet have seen a similar one: and also a letter for Mr. Taylor in answer to one I received from him, requesting me to enable him to comply with a certain order of the Senate of the U.S. respecting salaries, fees and emoluments to public Officers, so far as the same relates to the Patent fees I received while acting as Clerk to the Commissioners of useful arts, which he says you construe as comprehended therein.
The Commissioners, as you may recollect, Sir, having agreed to give their Clerk those fees for the extra services this business occasioned, and they being but inconsiderable, and a long time frequently intervening between the receipt of any two different fees, I never thought it necessary to keep more than a memorandum wherein I noted the fee on every patent as it became due, and when the Patent was delivered marked against it the amount and receipt of the fee. This memorandum I must have destroyed as no longer useful, on delivering over to Mr. Taylor such of the Patents as were made out ready for delivery. I have however now furnished him with such particulars as will enable him, I trust, to form an estimate with accuracy.
Allow me to observe, Sir, that should the object of the abovementioned order, or any other circumstance, induce the Commissioners to make a new destination of these fees, I will chearfully acquiesce therewith and refund the sum I have received; altho’ I really think it is nothing like a compensation for the additional services this business created for the Clerk, who besides attending to the ordinary part of it, was obliged to assist the claimants and patentees with their papers and specifications, and this last proved very troublesome often as well as confining.
All other fees have been regularly accounted for from time to time in the Contingent accounts as they were settled, as the Journal in the  Office below stairs will shew. I have the honor to be with the most respectful attachment, Dear Sir Your faithful & obedient Servt.

Henry Remsen

